Citation Nr: 1816905	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for chronic bronchitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board acknowledges that the issues of entitlement to service connection for headaches and residual of a head trauma, and entitlement to an increased rating for sinusitis have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

Initially, the Board notes the Veteran was most recently afforded a VA respiratory examination in March 2013.  At his April 2017 hearing, the Veteran testified that the severity of his service-connected chronic bronchitis had worsened since his last VA respiratory examination.  Further, the Veteran stated that he has had three to four episodes of bronchitis per year, which have generally required emergency care.

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected chronic bronchitis.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including Emergency Room treatment records (see the April 2017 hearing transcript at page 3), as well as any recent or additional treatment records related to the claimed disability.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected chronic bronchitis.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any required studies should be performed and all clinical findings should be reported in detail.

The examiner must provide all information required for rating purposes, to specifically include all pulmonary functioning tests.  Testing should be conducted in both pre-bronchodilator and post-bronchodilator status.  If the examiner concludes that post-bronchodilator testing cannot or should not be conducted, he or she must explain why this is the case.

The examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups, and then provide an assessment of the functional loss with and without flares.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  Further, the examiner must state whether the inability to provide any required opinion is based on a personal limitation or on a lack of knowledge among the medical community at large.  

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




